DETAILED ACTION
	This is in response to application 16/933462, filed on July 20th 2020, in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,721,322 B2. Although the claims at issue the reference claim from the ‘322 patent anticipates the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PASCERALLA et al. US 2008/0036917 A1.  

Regarding claim 1, PASCARELLA discloses a method comprising: 
receiving a request comprising a first identifier directed to a first segment of particular media content, wherein the particular media content comprises a single file, and wherein the single file comprises a plurality of binary data that encodes frames of the particular media content (The user is able to associate markers or pointers for navigating or identifying points or 
mapping the first identifier to a first offset position within the particular media content wherein the first offset position is a position at which the first segment commences (The first offset position can be associated with the beginning of a video and there can be multiple pointers associated with a video that represent the start of a segment. See paragraph 21 and 23). 
generating the first segment directly from a set of binary data starting with first binary data, that is within the plurality of binary data and that encodes a first frame at the first offset position, and ending before second binary data, that is within the plurality of binary data and that encodes a second frame at a second offset position at which a second segment of the particular media content commences, wherein the second segment immediately follows the first segment (Video frames are assigned offsets sequentially. See paragraphs 21, 27, and Fig 2B, Fig 5; video is generated from stored data – see paragraph 22). 
converting the second offset position to a second identifier, wherein the second identifier is a non-sequential value that is greater than the first identifier (Applicable to time offset and block offset markers. See paragraph 21, 27, and 28); and 
providing the set of binary data as the first segment in response to said request, and the second identifier as a parameter used in prefetching the second segment. (Send video, a video that is currently playing can be indicated by a progress bar marked at equidistant intervals by 
 
Regarding claim 2, PASCARELLA discloses said first offset position and said second offset position are different time or frame offsets within the particular media content (See paragraphs 21 and Fig. 5). 
 
Regarding claim 4, PASCARELLA discloses how the particular media content comprises a plurality of frames, the first offset position corresponds to a first key frame of the plurality of frames at which the first segment commences, the second offset position corresponds to a second key frame of the plurality of frames after the first key frame, wherein the second key frame is a key frame at which the second segment commences, and wherein the second key frame is separated from the first key frame in the plurality of frames by one or more other key frames (See paragraphs 21, 27, and Fig. 5). 
 
Regarding claim 5, PASCARELLA discloses scanning metadata of the particular media content using the first identifier, wherein said scanning identifies the first offset position (See paragraph 21 and 28). 
 
Regarding claim 6, PASCARELLA discloses scanning metadata of the particular media content using the first identifier and a segment duration parameter, wherein said scanning comprises locating a first key frame at which the first segment commences based on the first 
 
Regarding claim 7, PASCARELLA discloses how generating the first segment comprises copying the set of binary data directly from the single file and the plurality of binary data. (Generated metadata of a video segment may contain the start point as a byte offset or the size in bytes. See paragraph 21). 
 
Regarding claim 8,  PASCARELLA discloses generating the second segment by copying a different second set of the plurality of binary data directly from the single file, wherein the second set of binary data starts with the second binary data encoding a first frame of the second segment, and ends before third binary data encoding a third frame at a third offset position at which a third segment of the particular media content commences (Similarly to claim 7, the generated metadata of the second video segment may contain the start point as a byte offset, can be identified by the end point before the next segment in byte offset, or even the size in bytes. This also holds true for the third segment. See paragraph 21). 
 
Regarding claim 9, PASCARELLA discloses how generating the first segment comprises obtaining a segment duration parameter that is specified for the particular media content, and wherein the segment duration parameter defines an approximate duration for each segment of 
 
Regarding claim 10,  PASCARELLA discloses how generating the first segment comprises stopping at the second binary data by extending the segment duration parameter away from the first offset position to the second offset position, and by determining that the second binary data corresponds to a key frame that is closest to the second offset position, and wherein the second binary data is at different position than the second offset position (The system may locate the key frame necessary for decoding the start point of the segment. See paragraph 21, 31 and Fig. 5). 
 
Regarding claim 11, PASCARELLA discloses prefetching the second segment in response to providing the second identifier (In this case, prefetching means retrieving assets based on metadata for the future need of the user thereby prefetching for that certain circumstance. See paragraph 34-39, Fig. 6 and Fig. 7A). 
 
Regarding claim 12, PASCARELLA discloses how the request comprises a particular identifier of the particular media content with the first identifier, and the method further comprising generating the second segment in response to a second request that comprises the particular identifier of the particular media content with the second identifier (See paragraph 21 and 27). 
 
Regarding claim 13, PASCARELLA discloses generating the second segment prior to receiving a request comprising the second identifier, wherein generating the second segment comprises copying a different second set of the plurality of binary data that extends from the second offset position to a third offset position, and wherein the third offset position is determined using a segment duration parameter of the particular media content (See paragraph 21). 
 
Regarding claim 14, PASCARELLA discloses caching the second segment to a local cache prior to receiving the request comprising the second identifier, and providing the second segment from the local cache in response to receiving the request comprising the second identifier (See paragraphs 34, 35, 37 and Fig. 6). 
 
Regarding claim 16, PASCARELLA discloses determining the first offset position and the second offset position from scanning metadata of the single file, and wherein the metadata comprises locations of different key frames within the plurality of binary data (See paragraphs 17, 21, 27, 28 and Fig. 2B). 
 
Claim 17 is a device that corresponds to claim 1 and therefore rejected under the same reasons in addition to PASACARELLA paragraph 36, Fig. 1, and Fig. 6 which teach a system for performing the method.
 
Claim 18 is a non-transitory computer-readable medium that corresponds to claim 1 and claim 17 and therefore is rejected under the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PASCARELLA et al. US 2008/0036917 A1 in view of BHUPALAM et al. US 2013/0144906 A1.
Regarding claim 3, while PASCARELLA discloses providing the second identifier (Equidistant intervals indicated by tick marks. See paragraph 27), it does not explicitly disclose inserting the identifier in a header of a packet.  BHUPALAM discloses inserting an identifier in a header of a packet comprising the set of binary data (See paragraphs 15 and 24-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PASCARELLA such that it is the second identifier of the data that is saved into the headers as taught by BHUPALAM since it is generally well-known in the art to use headers to save metadata containing information such as  identifiers.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable in view of PASCARELLA et a. US 2008/0036917 A1.  
  
Regarding claim 15, PASCARELLA discloses how the first identifier is a first time value at which the first segment commences in the particular media content, and how the second identifier is a second time value at which the second segment commences in the particular media content.  
While PASCARELLA does not explicitly disclose how the first time value differs from the second time value by at least two seconds, he does give examples of types of video segment sequences, that would be obvious to one of ordinary skill in the art, that would have segments with length two seconds or greater in order to have the viewable content requested by the user (See paragraph 29, 30, and 44; one of ordinary skill in the art would understand that an advertisement of less than two seconds would be ineffective and so segments would be more than two seconds apart).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the segments of PASCARELLA are at least two seconds in length.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Garcia-Mendoza Sanchez et al. US 2015/0188974 A1 discloses receiving a request for a media segment and using an offset to retrieve the media and transmit it to the requesting user (abstract, Fig. 6).
Tilt US 6,029,194 discloses a media server receiving a request from a client for a media clip (abstract), and converting an ID into an offset that corresponds to a beginning frame (col. 2 ln. 55-60).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






A.N.
/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975